FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 25, 2021



In the Court of Appeals of Georgia
 A21A0165. ARY v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury found Thomas Franklin Ary guilty of three counts of child molestation.

Following the denial of his motion for new trial, Ary appeals, contending that the

evidence was insufficient to support his convictions, the trial court erred in admitting

other acts evidence and in its charge to the jury on other acts evidence, his trial

counsel was ineffective in several respects, and cumulative error prevented him from

receiving a fair trial. For the following reasons, we affirm Ary’s convictions.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the jury’s verdict, with the defendant no longer enjoying a presumption

of innocence. See Carolina v. State, 276 Ga. App. 298, 300 (1) (623 SE2d 151)

(2005). We neither weigh the evidence nor determine witness credibility, which are
tasks that fall within the exclusive province of the jury, but only determine if the

evidence was sufficient for a rational trier of fact to find the defendant guilty of the

charged offense beyond a reasonable doubt. Id.; see also Whorton v. State, 318 Ga.

App. 885, 885 (735 SE2d 7) (2012).

      So viewed, the evidence shows that the victim, J. H., began attending after-

school and summer camp programs at Pak’s Karate when she was six years old. Ary

was one of J. H.’s karate teachers at Pak’s. J. H., who was eleven years old at the time

of trial, testified that when she was seven years old, Ary “touched” her. She was

sitting on Ary’s lap in the back of the movie room at Pak’s, which was dark, when he

“touched [her] on [her] privates” with his hand inside her pants but on top of her

underwear and squeezed. J. H. testified that after they moved the movie room from

the homework building to the main building, the same thing happened again. Another

time, J. H. volunteered to help Ary fix something in the bathroom at Pak’s, and when

she was in the bathroom with Ary, he closed the door, picked her up, and touched her

private part to his. Then, he “kind of would go forward and back.”

      J. H. testified that she told her friend M. K., who was another student at Pak’s,

that Ary had touched her. This happened after M. K. first told J. H. about Ary

touching M. K. J. H. did not tell her mother about Ary’s actions until sometime later,

                                           2
when a registered sex offender moved in across the street from their house and her

mother had a talk with J. H. about inappropriate touching. J. H.’s mother asked her

if anyone had ever touched her in her private places, and J. H. started crying and said

Ary had touched her. J. H. was eight or nine when she told her mother. When asked

why she waited so long to tell her mother, J. H. testified that she was scared because

Ary had shown her his gun one day in his car.

      J. H. was taken to a child advocacy center and interviewed by an expert in

forensic interviewing. The expert testified that she had conducted 98 forensic

interviews of children. According to the expert, it is common for a child not to

disclose abuse immediately. A recording of the forensic interview was played for the

jury, and J. H. identified Ary at trial as the man who “touched” her at Pak’s.

      M. K.’s mother testified that she took M. K. in for a forensic interview after she

was notified by the District Attorney’s office that M. K.’s name had come up during

a proceeding. At that point, M. K. had not disclosed anything to her mother. M. K.’s

mother testified that, to the best of her knowledge, M. K. did not disclose anything

in that interview. Later, after M. K. was subpoenaed by Ary, M. K.’s mother told her

that something had happened to J. H. M. K. then told her mother that J. H. had told



                                          3
her something had happened. However, M. K. still did not tell her mother that

anything had happened to her.

      A school counselor testified that she conducted a “good touch/bad touch” body

safety and personal safety program at M. K.’s elementary school in May 2015. After

the counselor conducted the program with M. K.’s fifth grade class, M. K. asked to

speak to her. M. K. told the counselor that what she had been talking about in the

good touch/bad touch program had happened to her. Although M. K. did not give the

name of the person who had done something like that to her, she indicated it was the

“karate man.” M. K. told the school counselor that she had been interviewed in the

past about whether someone had ever touched her, but she had not felt comfortable

telling anyone and had said that it did not happen. M. K. indicated she had been afraid

to tell anyone. After she talked to the school counselor, M. K. told her mother that she

had lied before and that Ary had touched her between her legs.

      M. K., who was eleven years old at the time of trial, testified that the first time

her mother asked her if something had happened to her at Pak’s Karate, she told her,

“No.” M. K. testified that she decided to tell her school counselor after the good

touch/bad touch program. At trial, she identified Ary as the person who

inappropriately touched her. She testified that she was sitting on Ary’s lap watching

                                           4
a movie when he touched her between her legs, over her clothes, and “kind of moved

his fingers.” When asked how she knew it was not an accident, she said that she

thought it was an accident at first, but when he tried to do it again, she realized it was

not. The next day, M. K. and J. H. told each other what Ary had done to them.

      Ary was indicted for five counts of child molestation. Three of the counts

accused Ary of molesting J. H., and two of the counts accused him of molesting

another child, R. W. When the case was initially tried before a jury in June 2014, the

jury found Ary not guilty on the two counts accusing him of molesting R. W., but was

deadlocked on the counts accusing him of molesting J. H. M. K. did not testify at the

June 2014 trial. The case was retried before a jury in 2015 as to the counts accusing

Ary of molesting J. H. During this trial, testimony regarding M. K.’s molestation by

Ary was admitted, and the jury found Ary guilty of all three counts. This appeal

followed the denial of Ary’s motion for new trial.

      1. Ary contends that the evidence was insufficient to support his convictions.1

We disagree.



      1
         “For convenience of discussion, we have taken the enumerated errors out of
the order in which [Ary] has listed them. . . .” Pugh v. State, 347 Ga. App. 710, 711
(1), n. 5 (820 SE2d 766) (2018) (citation omitted).

                                            5
      Child molestation is committed when a person “[d]oes any immoral or indecent

act to or in the presence of or with any child under the age of 16 years with the intent

to arouse or satisfy the sexual desires of either the child or the person[.]” OCGA §

16-6-4 (a) (1). Here, Ary was charged with child molestation for “plac[ing] his hand

upon the clothed vaginal area of [J. H.] while she was sitting in his lap” on two

separate occasions and “rub[bing] his clothed penis area against the clothed vaginal

area of [J. H.] in a bathroom” all “with the intent to arouse and satisfy the sexual

desires of the accused[.]”

      Other than the general standard applicable to a review of the sufficiency of the

evidence, Ary cites no legal authority and nothing in the record in support of his

contention that the evidence was insufficient to support his convictions. It is well

settled that “[t]he testimony of a single witness is generally sufficient to establish a

fact.” OCGA § 24-14-8. Here, the victim, J. H., testified in detail about all of the

occurrences alleged in the indictment. Her testimony, alone, was sufficient to support

Ary’s convictions. See Hogg v. State, 356 Ga. App. 11, 13 (1) (846 SE2d 183) (2020)

(victim’s testimony alone was legally sufficient to support convictions for child

molestation). Moreover, although not required, the victim’s testimony was

corroborated in this case. J. H.’s mother testified regarding J. H.’s outcry to her. See

                                           6
Reinhard v. State, 331 Ga. App. 235, 238 (1) (c) (770 SE2d 314) (2015) (victims’

testimony corroborated by testimony of witnesses to the victims’ outcries). The jury

also viewed a videotaped forensic interview of J. H., in which she reiterated her

allegations regarding Ary. See Bufford v. State, 320 Ga. App. 123, 123 (1) (739 SE2d

421) (2013) (forensic interviews corroborated the children’s trial testimony).

         Furthermore,

         [i]t is well settled that it is the function of the jury, not this Court, to
         judge the credibility of witnesses, resolve conflicts in the testimony,
         weigh the evidence, and draw reasonable inferences from the evidence.
         In so doing, a jury is authorized to believe or disbelieve all or any part
         of the testimony of the witnesses. Ultimately, as long as there is some
         competent evidence, even though contradicted, to support each fact
         necessary to make out the State’s case, the jury’s verdict will be upheld.

Whorton, 318 Ga. App. at 888 (1) (b) (citation omitted); see also Clark, 282 Ga. App.

at 250 (1) (b) (“We defer to the jury’s decision on the proper weight and credibility

to be given the evidence, because it is the jury’s role to choose what evidence to

believe and what to reject.”) (citation omitted). In this case, the jury obviously

resolved any credibility or inconsistency issues against Ary and chose to believe, as

they were authorized to do, the victim’s testimony. Accordingly, Ary’s challenge to

the sufficiency of the evidence supporting his convictions for child molestation lacks

merit.

                                              7
      2. Ary contends that the trial court erred in admitting other acts evidence. We

disagree.

      Prior to trial, the State filed a notice of intent to present evidence that Ary had

molested M. K. At a motions hearing prior to trial, Ary’s trial counsel objected to the

admission of the other acts evidence on the ground that the evidentiary value was

substantially outweighed by the prejudicial effect. At trial, trial counsel renewed his

objection to the admission of the other acts evidence. Over trial counsel’s objection,

the trial court gave the jury a limiting instruction and allowed the State to present

evidence that Ary had molested M. K.

      OCGA § 24-4-414 (a) (“Rule 414”) provides: “In a criminal proceeding in

which the accused is accused of an offense of child molestation, evidence of the

accused’s commission of another offense of child molestation shall be admissible and

may be considered for its bearing on any matter to which it is relevant.” We have

recognized that Rule 414 creates “a rule of inclusion, with a strong presumption in

favor of admissibility.” State v. McPherson, 341 Ga. App. 871, 873 (800 SE2d 389)

(2017) (citations and punctuation omitted). Evidence admitted under Rule 414 “may

be considered for its bearing on any matter to which it is relevant,” including

propensity. Id. (citation omitted). And, as we have explained, under Rule 414 (a),

                                           8
      showing a disposition toward molestation is a relevant purpose and not
      unfairly prejudicial in light of the nature of that conduct. Thus, evidence
      that a defendant engaged in child molestation in the past is admissible
      to prove that the defendant has a disposition of character that makes it
      more likely that he did commit the act of child molestation charged in
      the instant case.


Id. at 873-874 (citation and punctuation omitted).

      Nevertheless, evidence that is admissible under [Rule 414] may still be
      excluded if its probative value is substantially outweighed by the danger
      of unfair prejudice, confusion of the issues, or misleading the jury or by
      considerations of undue delay, waste of time, or needless presentation
      of cumulative evidence. OCGA § 24-4-403 [(“Rule 403”)].


Dixon v. State, 350 Ga. App. 211, 213 (1) (828 SE2d 427) (2019) (citations and

punctuation omitted). “This determination lies within the discretion of the trial court

and calls for a common sense assessment of all the circumstances surrounding the

extrinsic offense, including prosecutorial need, overall similarity between the

extrinsic act and the charged offense, as well as temporal remoteness.” Id. at 214 (1)

(citations omitted). “We review the trial court’s decision on whether to admit

evidence under Rule 414 for a clear abuse of discretion.” Jackson v. State, 342 Ga.

App. 689, 691 (805 SE2d 457) (2017).


                                          9
      Ary contends that the trial court should have excluded the evidence under Rule

403 because of the danger of unfair prejudice, confusion of the issues, and misleading

the jury. According to Ary, the only reason to admit the other acts evidence was to

show propensity for child molestation, and propensity for child molestation was only

“marginally relevant” under the facts of this case. Ary argues that the other acts

evidence was highly prejudicial and that a properly conducted Rule 403 balancing

would have prohibited the introduction of the other acts evidence.

      Upon review, we conclude that the trial court did not abuse its discretion in

admitting the other acts evidence. The evidence was clearly relevant to Ary’s intent

and propensity for child molestation. As the trial court found,

      the State had a compelling need for the evidence to show intent because
      Ary admitted he was close with the victim, she sat on his lap and hugged
      him often, and Ary’s defense was that the victim was lying. Moreover,
      the other acts occurred close in time to the underlying offenses and, like
      the underlying offenses, occurred while the other acts victim was sitting
      on Ary’s lap.


As noted above, the prejudicial impact of evidence of similar transactions in child

molestation cases is generally considered to be outweighed by its probative value in

demonstrating an accused’s disposition toward committing a molestation. There has


                                         10
been no showing that the evidence would confuse the issues, mislead the jury, or that

the probative value of the evidence would otherwise be substantially outweighed by

the danger of unfair prejudice. In light of the “strong presumption in favor of

admissibility,” we cannot say that the trial court abused its discretion in allowing the

other acts evidence to be admitted. Wilkerson v. State, 356 Ga. App. 831, 834 (1) (849

SE2d 677) (2020).

      3. Ary contends that the trial court erred in its charge to the jury on other acts

evidence. We find no reversible error.

      Ary’s trial counsel did not object to the jury instruction at issue. This failure

to object precludes “appellate review of such portion of the jury charge, unless such

portion of the jury charge constitutes plain error which affects substantial rights of

the parties.” OCGA § 17-8-58 (b). See also Alvelo v. State, 290 Ga. 609, 614 (5) (724

SE2d 377) (2012). Ary contends that the trial court’s instruction is confusing,

misleading, and constitutes plain error.

      Plain error review includes a four-part analysis:

      First, there must be an error or defect — some sort of deviation from a
      legal rule — that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the

                                           11
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the trial court proceedings. Fourth and finally, if the above three prongs
      are satisfied, the appellate court has the discretion to remedy the error
      — discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings. Satisfying all four prongs of this standard is difficult, as it
      should be.


Scott v. State, 306 Ga. 417, 421 (3) (831 SE2d 813) (2019) (citation omitted).

      The trial court charged the jury as follows:

      Sometimes evidence is admitted for a limited purpose. Such evidence
      may be considered by you for the sole issue or purpose for which the
      evidence is limited and not for any other purpose.


      In order to prove its case, the State must show intent and must negate or
      disprove mistake or accident.


      To do so, the State has offered other acts allegedly committed by the
      accused. You are permitted to consider that evidence only insofar as it
      may relate to those issues and not for any other purpose.


      You may not infer from such evidence that the Defendant is of a
      character that would commit such crimes.



                                          12
      The evidence may be considered only to the extent that it may show the
      elements that the State is required to prove in the crimes charged in the
      case now on trial. Such evidence, if any, may not be considered . . . by
      you for any other purpose.

      The Defendant is on trial for the offenses charged in the bill of
      indictment only and not for any other acts.

      Before you may consider any other alleged acts for the limited purposes
      stated, you must first determine whether the accused committed the
      other alleged acts.

      If so, then you must determine whether the acts shed any light on the
      elements of the offense for which it was admitted in the crimes charged
      in the indictment in this trial. Remember to keep in mind the limited use
      and the prohibited use of this evidence about other acts of the
      Defendant.

      By giving you this instruction, the Court in no way suggests to you that
      Defendant has or has not committed any other acts, nor whether such
      acts, if committed, prove anything; this is solely a matter for your
      determination.

The jury charge was erroneous because other acts evidence admitted under Rule 414

“may be considered for its bearing on any matter to which it is relevant.” OCGA § 24-

4-414 (a). Ary did not affirmatively waive this error. However, Ary has failed to show

that the erroneous jury charge affected his substantial rights, because he has not


                                         13
shown that the error probably affected the outcome of his trial. See Scott, 306 Ga. at

421 (3).

      Ary argues that the jury charge impacted his substantial rights “because the jury

may have thought the evidence showed inconsistencies in the alleged victim’s

testimony, constituted impeachment evidence, or otherwise provided some reasonable

doubt[,]” and that the “trial court’s misleading charge informed the jury it could only

consider the other acts evidence if they found the evidence assisted the State in

making its case” against him. Ary asserts that “the erroneous charge deprived the jury

from considering impeachment evidence.” Specifically, Ary argues that M. K.

initially said during cross-examination that she told only her mother, the school

counselor, and the prosecutor about Ary touching her. Ary contends “[s]ubsequently,

she changed her story and said she told J. H.” Ary further argues that there was “some

uncertain and arguable inconsistency about when the exchange” between J. H. and

M. K. took place.

      However, nothing in the erroneous jury charge excluded or limited the

impeachment evidence introduced by Ary because the jury charge only limited

consideration of other acts evidence offered by the State. Furthermore, the trial court

properly instructed the jury on witness credibility and impeachment:

                                          14
      The jury must determine credibility of the witnesses. In deciding this,
      you may consider all the facts and circumstances of this case, including
      the . . . witnesses’ manner of testifying, their means and opportunity of
      knowing the facts about which they testify, the nature of the facts about
      which they testify, the probability or improbability of their testimony,
      their interest or lack of interest in the outcome of this case, and their
      personal credibility as you may observe it. . . . To impeach a witness is
      to prove that the witness is unworthy of belief. A witness may be
      impeached by disproving the facts to which the witness testified.


“[J]ury charges are not to be evaluated in isolation, but rather must be considered as

a whole.” Hilton v. State, 288 Ga. 201, 206 (4) (b) (702 SE2d 188) (2010).

Considering the charge as a whole, the trial court’s instructions allowed the jury to

consider any discrepancies in the conversation between J. H. and M. K. as

impeachment evidence.

      Furthermore, Ary cannot demonstrate that the jury charge on other acts

evidence affected his substantial rights because the charge given by the trial court

potentially benefited Ary by preventing the jury from considering the other acts

evidence to show that Ary had a propensity to commit child molestation. A correct

charge on Rule 414 would have allowed the jury to consider propensity, as well as

any other matter that the jury considered relevant. See McPherson, 341 Ga. App. at


                                         15
873. Instead, the jury charge instructed the jury: “You may not infer from such

evidence that the Defendant is of a character that would commit such crimes.”

       Finally, Ary points to no evidence to show that the jury was confused by the

charge. Compare Potts v. State, 331 Ga. App. 857, 865 (1) (771 SE2d 510) (2015)

(defendant pointed to jurors’ request to be recharged as evidence of their confusion).

Nor do we find any indication of jury confusion in the transcript. “[T]o determine

whether a jury charge is likely to have misled or confused the jury about the elements

of a particular crime, we must consider the charge as a whole, reading all of its parts

in conjunction with each other.” Id. Consequently, Ary has not shown that the

erroneous jury charge affected the outcome of his trial, and therefore Ary has not

established that the erroneous jury charge constitutes plain error.

       4. Ary asserts that his trial counsel was ineffective for failing to adequately

investigate the case, failing to call witnesses favorable to the defense, failing to object

to the jury charge on other acts evidence, and failing to timely ask for a limiting

instruction on the other acts evidence.

       To establish that his trial counsel was constitutionally ineffective,
       Appellant must prove both deficient performance by counsel and
       resulting prejudice. To show that his lawyer’s performance was
       deficient, Appellant must demonstrate that the lawyer performed his
       duties in an objectively unreasonable way, considering all the

                                            16
      circumstances and in the light of prevailing professional norms. This is
      no easy showing, as the law recognizes a “strong presumption” that
      counsel performed reasonably, and Appellant bears the burden of
      overcoming this presumption. To carry this burden, he must show that
      no reasonable lawyer would have done what his lawyer did, or would
      have failed to do what his lawyer did not. In particular, decisions
      regarding trial tactics and strategy may form the basis for an
      ineffectiveness claim only if they were so patently unreasonable that no
      competent attorney would have followed such a course.

      Even when a defendant has proved that his counsel’s performance was
      deficient in this constitutional sense, he also must prove prejudice by
      showing a reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceeding would have been different. It is not
      enough to show that the errors had some conceivable effect on the
      outcome of the proceeding. Rather, Appellant must demonstrate a
      “reasonable probability” of a different result, which, the United States
      Supreme Court has explained, is a probability sufficient to undermine
      confidence in the outcome.

      The reviewing court need not address both components of the inquiry if
      the defendant makes an insufficient showing on one. In all, the burden
      of proving a denial of effective assistance of counsel is a heavy one, and
      Appellant has failed to carry that burden.

Brown v. State, 302 Ga. 454, 457-458 (2) (807 SE2d 369) (2017) (citations and

punctuation omitted). See also Jones v. State, 318 Ga. App. 342, 346 (3) (733 SE2d

400) (2012) (defendant must show by clear and convincing evidence that the

performance of his lawyer was not within the range of reasonable professional

lawyering).


                                         17
      Whether a trial attorney renders constitutionally ineffective assistance is a

mixed question of law and fact. “The proper standard of review requires that we

accept the [trial] court’s factual findings unless clearly erroneous, but we

independently apply the legal principles to the facts.” Head v. Carr, 273 Ga. 613, 616

(4) (544 SE2d 409) (2001). After reviewing Ary’s claims in accordance with these

standards, we conclude that Ary has not met his burden of demonstrating that his trial

counsel was ineffective.

      We first note that the attorney who represented Ary during his first trial died

before the second trial. Ary’s trial counsel for his second trial was a criminal defense

lawyer with over thirty years of experience.

      (a) We begin with Ary’s argument that his trial counsel performed deficiently

by failing to adequately investigate the case, “in part due to a complete lack of trial

strategy.” Ary contends that trial counsel’s failure to adequately investigate the case

resulted in the failure to call witnesses favorable to the defense. While we generally

presume that trial counsel’s decisions were “made in the exercise of reasonable

professional judgment,” Smith v. Francis, 253 Ga. 782, 783 (1) (325 SE2d 362)

(1985), we are mindful that “reasonable professional judgment requires proper

investigation.” Turpin v. Helmeci, 271 Ga. 224, 226 (518 SE2d 887) (1999). Thus,

                                          18
“[t]he right to reasonably effective counsel is violated when the omissions charged

to trial counsel resulted from inadequate preparation rather than from unwise choices

of trial tactics and strategy.” Id. (citation and punctuation omitted). Trial counsel has

the obligation to make reasonable investigations or to make a reasonable decision that

makes a particular investigation unnecessary. Terry v. Jenkins, 280 Ga. 341, 346 (2)

(c) (627 SE2d 7) (2006).

      But, in any case in which the ineffectiveness of counsel for inadequate
      investigation is claimed, the reasonableness of a particular decision not
      to investigate in the manner urged must be assessed in light of all the
      circumstances at that time, and such assessment must include a heavy
      measure of deference to counsel’s judgments.


Barker v. Barrow, 290 Ga. 711, 713 (1) (723 SE2d 905) (2012).

      At Ary’s motion for new trial hearing, his trial counsel testified that his primary

trial strategy was to impeach J. H. According to trial counsel, his strategy was to

“narrow [his] focus on impeaching [J. H.] and show[] that she was not credible.” Ary

contends that his trial counsel had no specific theory, plan, or professional method

designed to implement his trial strategy of impeaching J. H., never obtained a full trial

transcript of the first trial, refused to interview witnesses friendly to the defense,




                                           19
apparently did not hire an investigator, did not speak to any experts about the forensic

interview, and could not remember if he obtained any school records.

       At the motion for new trial hearing, which was more than three years after trial,

trial counsel could not remember precisely how he had been planning to impeach J.

H. with prior inconsistent statements and testimony of other witnesses, but he testified

that he knew what he wanted to ask and what he needed to ask. Trial counsel could

not remember whether he had the entire trial transcript or just portions, but he

testified that he had “a big box of witness statements, transcripts, motions, all kinds

of stuff.” According to trial counsel, “I read everything that was provided to me by

Mr. Ary in the first trial. He had detailed notes and records. I didn’t see anything that

could have helped. Again, my focus was on impeachment. Nothing that was tried

before was going to help this time. Nothing.” Trial counsel noted that because M. K.

testified in the second trial but not in the first trial, the case was much more difficult.

He testified, “I didn’t want to muddy the waters with things that had been done

before. I wanted to focus on the inconsistency of the statements and the credibility.

I just tried to have a laser focus on that.” Trial counsel testified that he sought the

victim’s school records, although he could not remember what he got.



                                            20
        Although trial counsel did not interview character witnesses who testified on

Ary’s behalf at the first trial, he testified that he had read transcripts from the first

trial, was aware of what those witnesses would testify to, and made a trial strategy

decision not to call those witnesses. Moreover, trial counsel was present in the

courtroom during the motion for new trial hearing, heard all the proposed character

witnesses, and later testified that what the witnesses said is what he had expected the

witnesses would have testified to. None of it surprised him, and their testimony at the

motion for new trial hearing did not change his decision not to call those witnesses

at trial.

        Trial counsel made a similar decision not to call an expert witness. At the

motion for new trial hearing, Tod Lynch Stanley was admitted as an expert in

performing ABEL screening, which he testified is a test for sexual interests. Stanley

testified that he had performed ABEL testing on Ary, and “there was no significant

measure of deviant sexual interest. So, at this point he would have passed an initial

screening for not having pedophilic interests.” However, Stanley testified that Ary

probably was not completely honest on certain parts of the test. At trial, trial counsel

initally stated that he intended to call Stanley to testify and referred to Stanley’s

testing of Ary as the subject of his testimony. However, trial counsel ultimately

                                           21
decided not to call Stanley as a witness because Ary’s results on the testing were

marginal. According to trial counsel, he “didn’t want to open the door with . . .

Stanley with marginal results on something that could have had really bad results[.]”

Trial counsel testified, “I have all the respect for [Stanley]. . . . [H]e’s done very good

work for me. He has all the credibility in the world with me but it would not have

helped. Again, if [Ary] would have hit the ball out of the park I would have maybe

[thought] differently, but these were marginal results. [The prosecutor] would have

had a field day.”

       In its order denying Ary’s motion for new trial, the trial court found that “[t]rial

counsel clearly knew and understood what [the proposed character] witnesses would

say, and strategically chose not to present them. He made a trial strategy decision not

to call them, but rather focused Ary’s defense on his claim the victim was lying

instead.” The trial court also found that “[c]ounsel was aware of Stanley’s evaluation

and conclusions on Ary, and was present when Stanley testified that Ary probably

was not honest on certain parts of the testing administered to him. Counsel was clear

that he did not want to open the door on that issue and risk Ary’s credibility, who

testified on his own behalf.” Because these findings are supported by the record, they

are not clearly erroneous. See Sullivan v. State, 308 Ga. 508, 512 (2) (a) (842 SE2d

                                            22
5) (2020) (trial court’s finding that “trial counsel ‘spoke to multiple possible

witnesses, whom he ultimately declined to call at trial’” was supported by the record

and thus not clearly erroneous) (punctuation omitted).

       It is well-settled that “a decision as to which defense witnesses to call is a

matter of counsel’s trial strategy and tactics and will not support a claim of ineffective

assistance of counsel unless it is so unreasonable that no competent attorney would

have made the decision under the circumstances.” Sullivan, 308 Ga. at 511 (2) (a)

(citation and punctuation omitted). Furthermore, “the decision whether to present an

expert witness, like other decisions about which defense witnesses to call, is a matter

of trial strategy that, if reasonable, will not sustain a claim of ineffective assistance.”

Id. at 512 (2) (b) (citation and punctuation omitted). “As a general rule, matters of

reasonable tactics and strategy, whether wise or unwise, do not amount to ineffective

assistance of counsel.” Billington v. State, 313 Ga. App. 674, 676 (1) (722 SE2d 395)

(2012) (citation and punctuation omitted). In other words, “[t]rial tactics and strategy,

no matter how mistaken in hindsight, are almost never adequate grounds for finding

trial counsel ineffective unless they are so patently unreasonable that no competent

attorney would have chosen them.” Gregoire v. State, 309 Ga. App. 309, 311 (2) (711

SE2d 306) (2011) (citation and punctuation omitted).

                                            23
      Here, as noted previously, the trial court found that trial counsel made a trial

strategy decision not to call the witnesses that Ary contends he should have called,

and the record supports that finding. “Although trial counsel could have chosen to

call additional witnesses, we cannot conclude on this record that his tactical judgment

here was outside the wide range of reasonably effective assistance.” Sullivan, 308 Ga.

at 511 (2) (a) (citations and punctuation omitted). Ary “has made no showing that the

decision not to call the [proposed witnesses] was so unreasonable that it amounted to

deficient performance.” St. Germain v. State, 358 Ga. App. 163, 164 (1) (a) (853

SE2d 394) (2021). Furthermore, given counsel’s reasonable explanation that he did

not want to risk the possibility of harmful testimony from Stanley, Ary “has failed to

demonstrate that counsel’s decision not to [call Stanley as] an expert was

constitutionally deficient.” Horton v. State, 310 Ga. 310, 330 (5) (b) (849 SE2d 382)

(2020). As a result, Ary has failed to meet his burden of proving ineffective assistance

of counsel on this ground.

      (b) Ary also argues that his trial counsel was ineffective for failing to object to

the jury charge on other acts evidence and failing to timely ask for a limiting

instruction regarding the other acts evidence.



                                          24
      As we discussed in Division 3, we agree that the jury charge regarding the

admission of evidence under Rule 414 was improper. However, even if we assume

that trial counsel was deficient in failing to object to the jury instruction, Ary has not

shown that the improper jury charge prejudiced him. To establish prejudice for

purposes of an ineffective assistance of counsel claim, Ary must show “a reasonable

probability” that the jury would have reached a different result if his trial counsel had

objected to the jury charge, and he has not met this burden. See Brown, 302 Ga. at

457 (2). In fact, as noted in Division 3, by limiting the reasons for which the jury

could consider the other acts evidence, the jury charge actually benefitted Ary; the

charge prevented the jury from considering the evidence to show Ary’s propensity to

commit child molestation. A proper instruction on Rule 414 evidence would have

allowed for such consideration. Furthermore, the trial court instructed the jury on

witness credibility and the permissible method of impeachment. When read in

context, the jury instruction did not prevent the jury from considering J. H.’s

conversation with M. K. as impeachment. Trial counsel was therefore not ineffective

for failing to object to the jury charge.

       In addition, although Ary contends that his trial counsel was ineffective for

failing to request a timely limiting instruction, the trial court gave a limiting

                                            25
instruction before the school counselor testified regarding M. K.’s outcry. Ary argues

that his trial counsel was ineffective for failing to object and request a limiting

instruction earlier, when, in response to the question, “What did you tell [M. K.], J.

H. testified, “First [M. K.] said that he touched her, and then I said that he touched

me, too.” However, evidence admitted under Rule 414 is admissible “for its bearing

on any matter to which it is relevant.” OCGA § 24-4-414 (a). Consequently, no

limiting instruction is necessary for Rule 414 evidence, and trial counsel’s failure to

request a limiting instruction was not deficient. See Hurston v. State, 318 Ga. 818,

832 (3) (d) (854 SE2d 745) (2021) (trial counsel not deficient for failing to request

limiting instruction that the trial court was not required to give). This claim of

ineffective assistance, like the others, fails.

      5. Ary contends that cumulative error prevented him from receiving a fair trial.

We disagree.

      “Although we may now consider whether the cumulative effect of errors

requires a new trial, where, as here[,] there are not multiple errors, there can be no




                                            26
cumulative error.” Williams v. State, 358 Ga. App. 152, 157 (c) (853 SE2d 383)

(2021).

      Judgment affirmed. McFadden, C. J., and Rickman, P. J., concur.




                                      27